Citation Nr: 9920331	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) and joint disease of the 
lumbosacral spine.  

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral joint syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Portland, Oregon, and 
Oakland, California.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Claims) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general an allegation of increased disability is sufficient 
to well ground a claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

VA has a duty to assist the veteran in the development of 
facts pertinent to well grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has held that the duty to 
assist a veteran included conducting a thorough medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).  

The appellant contends, in effect, that his low back and 
right knee disorders have increased in severity, and that 
they are inadequately evaluated.  The Board notes that an 
evaluation of the veteran's disabilities must consider 
impairment of the veteran's ability to function under the 
ordinary conditions of daily life, including employment.  
Functional impairment of a joint due to pain, weakness, 
excess fatigability, incoordination, restriction of movement, 
or instability, may result in disability even though the 
diagnostic code under which the veteran is rated does not 
specifically contemplate all of these facts.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(1998).  

In DeLuca, the Court stated VA examinations must consider the 
facts enunciated in § 4.40 and § 4.45, and must make findings 
as to the extent of any pain demonstrated on motion and 
whether the pain significantly limits functional ability 
during flare-ups or when the body part is used repeatedly 
over a period of time.  

The veteran's service-connected low back disability is 
diagnosed as DDD and joint disease of the lumbosacral spine 
and is rated under the schedular criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5010-5293 (1998).  The 
veteran's service-connected right knee disorder is diagnosed 
as patellofemoral joint syndrome and is rated under the 
schedular criteria of 38 C.F.R. § 4.71a, (DCs) 5020-5257 
(1998).  The provisions of §§ 4.40 and 4.45, and DeLuca apply 
to disabilities rated under DCs 5293 and 5257.  

At the most recent VA orthopedic examination in June 1997, 
the veteran gave a history of sustaining injury to the right 
knee in 1981 while running.  During service, he received 
supportive care to include a knee brace.  He now experienced 
variable ache in the knee.  


The veteran also sustained injury to the back while lifting 
in service.  His treatment consisted primarily of medication 
and rest.  He was placed on light duty for six weeks and then 
discharged.  

His complaints were that he continued to have variable 
discomfort referable to the right knee which he felt was 
severe enough to prevent any type of employment.  On 
objective examination, it was noted that the appellant 
weighed 236 pounds and was 5 feet, 8 inches tall.  He was not 
using a wheelchair, although he apparently had one.  He did 
report with a back brace and a knee brace and used a cane.  
He walked with a limp favoring the right leg.  For the 
examination, the back brace was removed.  He was willing to 
demonstrate 30 degrees of flexion of the spine and was 
willing to demonstrate some degree of being able to rock up 
onto his toes and back on his heels.  

While in the same position he was able to straighten out both 
knees without causing any grave discomfort in the back.  
There was some slight atrophy of the right calf.  
Measurements were essentially the same except for the calves 
which measured 16 inches on the right and 16.5 inches on the 
left.  Sensation was intact and circulation was normal.  
Reflexes were equal and active.  There was some limitation of 
the flexion of the right knee.  He flexed it to 135 degrees 
compared to 145 in the left knee.  Basically, the examiner 
found no significant evidence of any real abnormal radicular 
findings.  

The examiner commented that symptoms and signs of the right 
knee would indicate some sign of arthritis.  It was also 
noted that the veteran had had two block procedures where his 
back was temporarily helped, but apparently, the symptoms 
returned in a period of two to three months.  The veteran 
felt that he might need additional blocks in the future.  The 
examiner opined that the veteran had synovitis of the right 
knee and some degree of degenerative change and chronic 
strain in the back.  It was noted that the veteran's wife 
helped him dress and undress and put on his brace, and help 
with his shoes.  

Subsequently submitted lay statements and a private 
chiropractor's statement attest to the severity of the 
veteran's back and knee conditions.  At a personal hearing in 
December 1998, the veteran reported that he experienced 
muscle spasms and pain that radiated into his right leg.  He 
often required the use of a wheelchair.  Hearing [Hrg.] 
Transcript [Tr.] at 3-4.  When it was wet or cold outside, 
his condition was worse.  Tr. at 5.  The veteran and his wife 
testified as to the severity of pain that he felt upon range 
of motion testing of the right knee and lower back.  Tr. at 
6-7.  The right knee occasionally gave out on him.  Tr. at 8.  

Review of the June 1997 examination report shows it fails to 
render adequate comments prescribed by DeLuca.  It is the 
Board's conclusion that additional clinical findings 
regarding functional loss due to pain, or weakened movement, 
excess fatigability, or incoordination are needed in regard 
to the veteran's low back and right knee disabilities.  This 
is particularly true since the veteran has described 
increased severity of these disorders at a personal hearing 
in December 1998.  

Under the circumstances, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment, VA and 
non-VA, inpatient and outpatient, for all 
health care providers for his low back 
and right knee disorders dated subsequent 
to June 1997, not already of record.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  


2.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist to determine the degree of 
severity of his service-connected 
lumbosacral and right knee 
disdisabilities.  Any further indicated 
special studies should be conducted.  The 
claims file, the criteria under  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  All clinical 
findings pertaining to the low back and 
right knee should be reported in detail.  
The examiner should conduct range of 
motion testing of the lower back and 
right knee, specifying the range of 
motion in degrees, and comment as to 
whether there is slight, moderate, or 
severe limitation of the lumbar spine and 
right knee.  The examiner should comment 
as to whether the veteran's DDD and joint 
disease of the lumbosacral spine is mild, 
moderate, severe, or pronounced in degree 
under DC 5293.  The examiner should also 
comment on the effects of the veteran's 
back and right knee disorders upon the 
veteran's ordinary activities and on how 
it impairs him functionally, particularly 
in the work-place; specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of38 C.F.R. §§ 4.40 and 4.45 (1998), as 
applicable.  The examiner should express 
an opinion as to the impact of the 
veteran's low back and right knee 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
aforementioned requested development 
action has been completed.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for degenerative 
disc and joint disease of the lumbosacral 
spine and patellofemoral joint syndrome 
of the right knee with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


